Title: From George Washington to Brigadier General Anthony Wayne, 4 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          West Point Novemr 4th 1779
        
        I have received information of the Guards (and some add other Troops) advancing to Kings Bridge—This though on the contrary side of the river, is in the vicinity of your Camp. Boats hid at Spiten devil and which can be brought up Harlaem river may under cover of Night land Troops at the Slote—Nyack or the Hook before Ten OClock without discovery unless a very good look out is kept They have every reason to wish for an opportunity to retaliate & finish the Campaign with some degree of eclat. I am Dr Sir Yr Mo. Obet servt
        
          Go: Washington
        
      